UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 REPORTS UNDER SECTION S 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number: 000-20354 LIGHTING SCIENCE GROUP CORPORATION (Exact name of registrant as specified in its charter) 1350 Division Road, Suite 204 West Warwick, RI 02893 (321) 779-5520 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Common Stock, par value per share (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty of file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1) ☒ Rule 12g-4(a)(2) ☐ Rule 12h-3(b)(1)(i) ☒ Rule 12h-3(b)(1)(ii) ☐ Rule 15d-6 ☐ Rule 15d-22(b) ☐ Approximate number of holders of record of as of the certification or notice date: 283 Instruction: This form is required by Rules 12g-4, 12h-3 and 15d-6 and 15d-22 of the General Rules and Regulations underthe Securities Exchange Act of 1934. The registrant shall file with the Commission three copies of Form 15, one of whichshall be manually signed. It may be signed by an officer of the registrant, by counsel or by any other duly authorized person.The name and title of the person signing the form shall be typed or printed under the signature. Pursuant to the requirements of the Securities Exchange Act of 1934, the undersigned registrant has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date: July 14, 2017 LIGHTING SCIENCE GROUP CORPORATION By: /s/ Edward D. Bednarcik Name: Edward D. Bednarcik Title:Chief Executive Officer
